—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II prison disciplinary determination finding him guilty of multiple infractions. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited back to his inmate account. Because petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Weems v Fischer, 75 AD3d 681, 682 [2010]; Matter of Townsley v Lempke, 74 AD3d 1661 [2010]). To the extent that petitioner seeks to be restored to the status he enjoyed prior to the tier II hearing, it is well established that inmates have no constitutional or statutory rights to their prior housing or programming status (see Matter of Mercer v Artus, 70 AD3d 1073, 1073 [2010]).
Mercure, J.P., Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.